UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): October 30, 2014 Impax Laboratories , Inc. (Exact name of registrant as specified in its charter) Delaware 001-34263 65-0403311 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 30831 Huntwood Avenue, Hayward, CA (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (510) 240-6000 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ☐ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ☐ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.05 Costs Associated with Exit or Disposal Activities On October 30, 2014, the management of Impax Laboratories, Inc. (the “Company”) committed to a reduction in the Company’s workforce, eliminating approximately 49 positions, including about 42 positions in the Company’s research and development (“R&D”) organization. The reduction in workforce is part of the Company’s reorganization of its R&D organizations by consolidating the product development and analytical functions of the generic and brand R&D organizations. After the reorganization, the generic R&D organization will be responsible for early stage product development and analytical functions for all Company products, while the brand R&D organization will focus on phase II, III and IV clinical activities, drug safety and pharmacovigilance for all Company products. The Company notified the majority of the impacted employees on October 30, 2014. The Company expects this workforce reduction to result in charges of approximately $2.0 million for severance and related one-time termination costs, all of which represent cash expenditures. The Company anticipates that these charges will be recorded in the fourth quarter of its 2014 fiscal year. The Company also expects to realize approximately $8.0 million of annual cost savings beginning in 2015 and approximately $1.5 million of cost savings in the fourth quarter of 2014. A copy of the Company’s press release, dated October 30, 2014, announcing the workforce reduction is attached to this Current Report on Form 8-K as Exhibit 99.1 and is incorporated herein by reference. Cautionary Statement Regarding Forward-Looking Statements To the extent any statements made in this Current Report on Form 8-K contain information that is not historical, these statements are forward-looking in nature and express the beliefs and expectations of management. Such statements are based on current expectations and involve a number of known and unknown risks and uncertainties that could cause the Company’s future results, performance or achievements to differ significantly from the results, performance or achievements expressed or implied by such forward-looking statements. Such risks and uncertainties include, but are not limited to, the effect of current economic conditions on the Company’s industry, business, financial position and results of operations, fluctuations in revenues and operating income, the Company’s ability to promptly correct the issues raised in the warning letter and Form 483 observations received from the FDA, the Company’s dependence on certain employees andother risks described in the Company’s periodic reports filed with the Securities and Exchange Commission.Forward-looking statements speak only as to the date on which they are made, and the Company undertakes no obligation to update publicly or revise any forward-looking statement, regardless of whether new information becomes available, future developments occur or otherwise. Item 9.01 Fi nancial Statements and Exhibits . (d) Exhibits. The following exhibit is filed herewith. Exhibit No. Description Press release issued October 30, 2014. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated: October 30, 2014 IMPAX LABORATORIES, INC . By: /s/Bryan M. Reasons Name: Bryan M. Reasons Title: Senior Vice President, Finance, and Chief Financial Officer EXHIBIT INDEX Exhibit No. Description Press release issued October 30, 2014.
